EXHIBIT 10.2

 

 

 

SUBSERVICING SUPPLEMENT

dated as of September 28, 2012

between

OCWEN LOAN SERVICING, LLC

and

HLSS HOLDINGS, LLC

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

ARTICLE I. DEFINITIONS

     1   

1.1 Definitions

     1   

ARTICLE II. SUBSERVICING

     3   

2.1 Engagement as Subservicer

     3   

2.2 Servicing Transfer Procedures

     3   

2.3 Reference to Master Subservicing Agreement

     3   

ARTICLE III. SERVICING FEES

     3   

3.1 Base Subservicing Fee

     3   

3.2 Performance Fee

     4   

ARTICLE IV. MISCELLANEOUS

     4   

4.1 Incorporation

     4   

4.2 Third Party Beneficiaries

     4   

 

SCHEDULE I

  Servicing Agreements

SCHEDULE II

  Retained Servicing Fee Percentage

SCHEDULE III

  Target Ratio Schedule



--------------------------------------------------------------------------------

SUBSERVICING SUPPLEMENT

This SUBSERVICING SUPPLEMENT, dated as of September 28, 2012 (this “Subservicing
Supplement”), is by and between HLSS HOLDINGS, LLC, a Delaware limited liability
company (“Servicer”), and OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“Ocwen”).

RECITALS:

WHEREAS, as of the applicable Servicing Transfer Date (as defined herein),
Servicer will become the servicer of certain Mortgage Loans (as defined in the
Master Subservicing Agreement) pursuant to the terms of those certain pooling
and servicing agreements or other servicing agreements listed in Schedule I
hereto; and

WHEREAS, Servicer and Ocwen are parties to that certain Master Subservicing
Agreement dated as of February 10, 2012 (the “Master Subservicing Agreement”);
and

WHEREAS, Servicer desires to engage Ocwen to act as subservicer with respect to
the Mortgage Loans relating to those pooling and servicing agreements or other
servicing agreements listed in Schedule I hereto, as of the applicable Servicing
Transfer Date (as defined herein), and Ocwen desires to act as subservicer with
respect to the Mortgage Loans relating to those pooling and servicing agreements
or other servicing agreements, on the terms set forth in the Master Subservicing
Agreement, as supplemented by this Subservicing Supplement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:

ARTICLE I.

DEFINITIONS.

1.1 Definitions. (a) For purposes of this Subservicing Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below.

“Base Subservicing Fee” has the meaning set forth in Section 3.1.

“Deferred Servicing Agreement” has the meaning set forth in the Sale Supplement.

“Excess Servicing Advances” shall mean, for any calendar month, the amount, if
any, by which the outstanding Servicing Advances with respect to the Servicing
Agreements as of the last day of such calendar month exceeds an amount equal to
(a) the Target Ratio for such calendar month multiplied by (b) the unpaid
principal balance of the Mortgage Loans subject to the Servicing Agreements as
of the last day of such calendar month.

 

Subservicing Supplement

 

1



--------------------------------------------------------------------------------

“Monthly Servicing Fee” shall mean, for each calendar month, the sum of the Base
Subservicing Fee for such calendar month and the Seller Monthly Servicing Fee
(as defined in the Sale Supplement) for such calendar month.

“Performance Fee” has the meaning set forth in Section 3.2.

“Retained Servicing Fee” shall mean, for any calendar month, an amount equal to
the sum of (a) the product of the Retained Servicing Fee Percentage for such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements and the Deferred Servicing
Agreements during such calendar month, and (b) the Retained Servicing Fee
Shortfall, if any, for the immediately prior calendar month.

“Retained Servicing Fee Percentage” shall mean, for any calendar month, the
percentage set forth on Schedule II to this Subservicing Supplement.

“Retained Servicing Fee Shortfall” shall mean, for any calendar month, beginning
in October, 2012, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Fees actually received by Servicer pursuant to the Subject
Servicing Agreements and with respect to the Deferred Servicing Agreements
during such calendar month (whether directly pursuant to such Subject Servicing
Agreement or pursuant to Sale Supplement, as applicable) over (y) the Monthly
Servicing Fee for such calendar month.

“Sale Supplement” shall mean that certain Sale Supplement, dated as of the date
hereof, between Servicer, as Purchaser, and Ocwen, as Seller, as the same may be
amended, supplemented or otherwise modified from time to time.

“Scheduled Termination Date” means, with respect to each Subject Servicing
Agreement serviced pursuant to this Subservicing Supplement, the date which is
six (6) years after the closing date of the initial acquisition of assets
pursuant to the Sale Supplement.

“Servicing Agreement” shall mean each of the pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto.

“Servicing Fees” shall mean, with respect to any Servicing Agreement, the
servicing fees payable to Servicer under the Subject Servicing Agreements,
including each “servicing fee” payable based on a percentage of the outstanding
principal balance of the Mortgage Loans serviced pursuant to such Servicing
Agreement, but excluding any Ancillary Income, Prepayment Interest Excess or any
amounts earned in connection with the investment of funds in the related
Custodial Accounts and Escrow Accounts.

“Servicing Transfer Date” shall have the meaning specified in the Sale
Supplement.

“Subject Servicing Agreement”, shall mean, as of any date of determination, each
Servicing Agreement with respect to which the Servicing Transfer Date has
occurred on or prior to such date and with respect to which the Subservicing
Termination Date has not occurred on or prior to such date.

 

Subservicing Supplement

 

2



--------------------------------------------------------------------------------

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule III with respect to such month.

(b) Any capitalized term used but not defined in this Subservicing Supplement
shall have the meaning assigned to such term in the Master Subservicing
Agreement.

ARTICLE II.

SUBSERVICING

2.1 Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplement by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement. Except as set forth in this
Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement, and to
meet any standards and fulfill any requirements applicable to Servicer or its
subservicer under each Subject Servicing Agreement on and after the related
Servicing Transfer Date.

2.2 Servicing Transfer Procedures. Servicer and Ocwen each covenant and agree to
following the Servicing Transfer Procedures agreed pursuant to the Sale
Supplement with respect to each Subject Servicing Agreement.

2.3 Reference to Master Subservicing Agreement. Each of Servicer and Subservicer
agrees that (a) this Subservicing Supplement is a “Subservicing Supplement”
executed pursuant to Section 2.1 of the Master Subservicing Agreement, (b) the
terms of this Subservicing Supplement are hereby incorporated into the Master
Subservicing Agreement with respect to the Subject Servicing Agreements and the
related Mortgage Loans to the extent set forth therein, (c) each of the Subject
Servicing Agreements listed in Schedule I is a “Subject Servicing Agreement” as
such term is used in the Master Subservicing Agreement on and after the related
Servicing Transfer Date, and (d) the terms of this Subservicing Supplement apply
to the Subject Servicing Agreements specified herein and not to any other
“Subject Servicing Agreement” as that term is used in the Master Subservicing
Agreement. In the event of any conflict between the provisions of this
Subservicing Supplement and the Master Subservicing Agreement, the terms of this
Subservicing Supplement shall prevail.

ARTICLE III.

SERVICING FEES

3.1 Base Subservicing Fee. As compensation for its services with respect to the
Subject Servicing Agreements, Servicer shall pay Ocwen a monthly base
subservicing fee for each calendar month during which Ocwen is servicing
Mortgage Loans with respect to Subject Servicing Agreements pursuant to this
Subservicing Supplement equal to 12.00% of the aggregate Servicing Fees actually
received by Servicer pursuant to the Subject Servicing Agreements during such
calendar month (the “Base Subservicing Fee”).

 

Subservicing Supplement

 

3



--------------------------------------------------------------------------------

3.2 Performance Fee. Servicer shall pay to Ocwen for each calendar month during
which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this Subservicing Supplement a performance fee (the
“Performance Fee”) equal to the greater of (a) zero and (b) the excess, if any,
of the aggregate of all Servicing Fees actually received by Servicer pursuant to
the Subject Servicing Agreements and with respect to the Deferred Servicing
Agreements during such calendar month (whether directly pursuant to such Subject
Servicing Agreement or pursuant to the Sale Supplement, as applicable) over the
sum of (i) the Monthly Servicing Fee for such calendar month and (ii) the
Retained Servicing Fee for such calendar month, multiplied by (y) a fraction,
(i) the numerator of which is the average unpaid principal balance of all
Mortgage Loans subject to the Subject Servicing Agreements during such calendar
month and (ii) the denominator of which is equal to the sum of the average
unpaid principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and the average unpaid principal balance
of all Mortgage Loans subject to the Subject Servicing Agreements during such
calendar month, or such other allocation percentage which is agreed by Servicer
and Ocwen (the “Allocation Percentage”). The Performance Fee, if any, for any
calendar month will be reduced by 6.50% per annum (i.e., 0.5417% per month) of
the Excess Servicing Advances, if any, for such calendar month multiplied by the
Allocation Percentage. If the Closing Date does not occur on the first day of a
calendar month, the Performance Fee for the period from the Closing Date to the
last of the calendar month in which the Closing Date occurs shall be calculated
in a pro rata manner based on the number of days in such period.

ARTICLE IV.

MISCELLANEOUS

4.1 Incorporation. The provisions of Article 10 of the Master Subservicing
Agreement are hereby incorporated into this Subservicing Supplement by
reference, mutatis mutandis, as if its provisions were fully set forth herein.

4.2 Third Party Beneficiaries. Ocwen and Servicer each acknowledges and agrees
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Facility pursuant to which Servicer has
transferred Servicer Advances made pursuant to a Servicing Agreement is an
express third party beneficiary of this Subservicing Supplement and the
Subservicing Agreement solely with respect to the Servicing Agreements related
to such Servicing Advance Facility.

[Signature Page Follows]

 

Subservicing Supplement

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subservicing Supplement
to be executed and delivered as of the date first above written.

 

HLSS HOLDINGS, LLC By: Home Loan Servicing Solutions, Ltd., its sole member By:
  /s/ James Lauter Name: James Lauter Title: CFO

 

OCWEN LOAN SERVICING, LLC By:   /s/ John Britti Name: John Britti Title:
Authorized Signatory

 

Subservicing Supplement

 

5



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

Investor

Number

   Short Form Deal Name

2640

   Renaissance 2007-3

2701

   ABSC 2005-HE1 (CSFB)

2718

   Saxon 05-4

2719

   SASTA 2006-01

2730

   Saxon 05-3

320

   Residential Mortgage Loan Trust 1998-1

338

   Ocwen 1999-R1

2012

   1998-NC4 Salomon

2039

   1997-NC5A Salomon

2041

   1998-NC1 Salomon

2042

   1998-NC2 Salomon

2131

   ARC 2001-BC5

2132

   CSFB ABS Trust Series 2001-HE16

2158

   CSFB ABS Trust Series 2001-HE25

2164

   CSFB ABS Trust Series 2002-HE1

2166

   CSFB ABS Trust Series 2002-HE4

2172

   ARC 2002 BC-1

2183

   CDC 2002-HE1 S/S

2189

   ARC 2002 BC-3

2194

   CSFB HEAT 2002-1

2199

   ARC 2002 BC-5

2200

   GSAMP 2002-NC1

2201

   ABFC 2002-NC1

2210

   ARC 2002 BC-6

2220

   ARC 2002 BC-7

2224

   ARC 2002 BC-8

2227

   ARC 2002 BC-9

2229

   GSAMP 2002-HE

2232

   ARC 2002 BC-10

2238

   SAIL 2003-BC1

2243

   SAIL 2003 BC2 S/S

2244

   SASCO 2003 AM1

2245

   GSAMP 2003 FM1

2252

   SAIL 2003 - BC3

2253

   Encore Credit Corp Mtg P-T Certs, Series 2003-1

2256

   CSFB Mtg-Backed PT Certificates Series 2003-AR2

2258

   Structured Asset Investment Loan Trust 03-BC4 S/S

 

Sch I-1



--------------------------------------------------------------------------------

2260

   Structured Asset Investment Loan Trust 03-BC5 S/S

2261

   Home Equity Pass-Through Certificates, 2003-3

2267

   CSFB Home Equity Asset Trust 2003-4

2268

   Morgan Stanley ABS Capital I Inc. Trust 2003-SD1

2271

   CSFB Mtg-Backed PT Certificates Series 2003-AR5

2272

   CSFB Mtg-Backed PT Certificates Series 2003-AR9

2273

   CSFB Mtg-Backed PT Certificates Series 2003-AR12

2274

   CSFB Mtg-Backed PT Certificates Series 2003-AR15

2277

   CSFB Mtg-Backed PT Certificates Series 2003-AR18

2290

   SASCO 2003-S1

2293

   SAIL Loan Trust, Series 2003-BC8 S/S

2295

   SAIL Loan Trust, Series 2003-BC9 S/S

2298

   SAIL 2003 BC10 S/S

2303

   Equifirst 2003-2

2306

   SAIL 2003-BC11

2307

   CSFB HEAT 2003-6

2308

   SASCO GEL 2003-1

2313

   SAIL 2003-BC12

2314

   SAIL 2003-BC13

2317

   CSFB HEMT 2003-6

2318

   TMTS 2003-6HE

2321

   CSFB HEMT 2003-7

2322

   CSFB HEAT 2003-8

2326

   SAIL 2004-BC1

2328

   SAIL 2004-2

2330

   SASCO 2004-GEL1

2332

   CSFB HEMT 2004-1

2333

   CSFB HEAT 2004-1

2335

   SASCO 2003 - 39EX

2337

   TMTS 2004 4SL

2339

   SAIL 2004-3

2340

   CSFB HEAT 2004-2

2341

   GSAMP Trust 2004 SEA-1

2343

   ACE 2004-HE1

2344

   Aegis Trust Series 2004-2

2347

   GSAMP 2004 HE1

2348

   CSFB HEAT 2004-3

2352

   ACE 2004 IN1

2353

   Renaissance 2004-2

2355

   SAIL 2004-6

 

Sch I-2



--------------------------------------------------------------------------------

2357

   SASCO 2004-GEL2

2358

   GSAMP 2004 SEA2

2359

   GSAMP 2004 SD1

2360

   GSAMP 2004 HE2

2361

   CSFB HEAT 2004-5

2365

   GSRPM 2004-1

2366

   CSFB HEAT 2004-6

2367

   ABSC 2004 -HE6

2368

   Renaissance 2004-3

2373

   Deutsche Bank ACE 2004-HE2

2374

   CSFB HEAT 2004-7

2376

   ACE 2004-SD1

2377

   ARC 2004-1

2378

   SAIL 2004-10

2380

   CSFB 2004-AA1

2383

   ABSC 2004-HE8

2384

   SASCO 2004-S4

2386

   CSFB HEAT 2004-8

2387

   Aegis 2004-5

2389

   Aegis 2004-6

2392

   ACE 2005 SD1

2395

   GSAMP 2005-HE1

2397

   GSAMP 2005 - SD1

2398

   SASCO 2005-GEL1

2399

   CSFB 2005-FIX1

2400

   CSFB HEAT 2005-1

2401

   ACE 2005-HE1

2404

   SASCO 2005-S1

2405

   SAIL 2005-2

2406

   Aegis 2005-1

2410

   SAIL 2005-3

2411

   GSAMP 2005 SEA1

2413

   ACE 2005 -SN1

2424

   ABFS 2000-3

2425

   ABFS 2000-4

2426

   ABFS 2001-1

2428

   ABFS 2001-3

2429

   ABFS 2001-4

2430

   ABFS 2002-1

2436

   SASCO 2005-GEL2

2437

   SAIL 2005-4

2438

   FNLC 2005-1

2440

   CSFB HEAT 2005-3

2441

   MABS 2005-HE1

2444

   SASCO 2005-9XS

2446

   GSAMP 2005-SD2

2448

   SAIL 2005-6

 

Sch I-3



--------------------------------------------------------------------------------

2449

   Renaissance 2005-2

2450

   SASCO 2005-GEL3

2451

   Aegis 2005-3

2452

   ACE 2005 -SD2

2453

   ACE 2005-HE4

2457

   CSFB HEMT 2005-3

2459

   CSFB HEAT 2005-5

2466

   ACE 2005 SL1

2469

   CSFB HEAT 2005-7

2470

   CSFB HEMT 2005-4

2472

   SASCO 2005-SC1

2473

   GSAMP 2005-SEA2

2475

   SASCO 2005-GEL4

2481

   BSABS 2005-CL1

2484

   CSFB 2005 HEMT HF1

2486

   SAIL 2005-9

2491

   ACE 2005 SD3

2495

   CSFB HEAT 2005-9

2502

   CSFB HEMT 2005-5

2504

   GSAMP 2006 SD1

2511

   CSFB HEAT 2006-2

2512

   ACE 2006 SL1

2517

   GSAMP 2006-S4

2524

   DB ACE 2006-SD1

2526

   ACE 2006 SL2

2528

   ResMAE 2006-1

2536

   CSFB HEMT 2006-2

2544

   ACE 2006-ASL1

2545

   ACE 2006-ASAP3

2546

   GSAMP 2006-SD2

2549

   CS HEMT 2006-3

2550

   ACE 2006-SL3

2553

   NAAC 2005-S1

2554

   NAAC 2005-S2

2555

   NAAC 2005-S3

2556

   ACE 2006-SD2

2564

   GSAMP 2006-SD3

2568

   NAAC 2005-S4

2569

   NAAC 2006-S1

2577

   CS HEMT 2006-4

2586

   CS HEMT 2006-5

2593

   ACE 2006-SD3

2597

   CMLTI 2006-HE3

2606

   ACE 2007-ASL1

2610

   ACE 2007-SL1

2622

   NAAC 2007-S2

2624

   SASCO 2007-GEL2

 

Sch I-4



--------------------------------------------------------------------------------

2633

   SASCO 2007-TC1

2634

   BSABS 2007-HE4

2658

   SASCO 2007-BC4

2678

   DSLA 2006-AR2

2680

   HBVM 2006-8

2681

   HBVM 2007-6

2683

   HBVM 2005-6

3590

   GSAMP TRUST 2003-HE2

3593

   MSABS 2003-HE2

3622

   GSAA TRUST 2004-5

3651

   GSAMP TRUST 2005-HE1

3652

   PPSI 2005-WCH1

3654

   MSHEL 2005-1

3663

   SAIL 2005-4

3695

   SAIL 2006-1

3703

   HASCO 2006-NC1

3712

   HEAT 2006-4

3713

   SASCO 2006-AM1

3733

   SASCO 2006-Z

3737

   SASCO 2007-GEL2

 

Sch I-5



--------------------------------------------------------------------------------

SCHEDULE II

RETAINED SERVICING FEE PERCENTAGE

 

From Month1

  

To Month

  

Retained Fee

1

   3    21.00 bps

4

   6    20.50 bps

7

   9    20.00 bps

10

   12    19.50 bps

13

   15    18.50 bps

16

   18    18.00 bps

19

   21    17.50 bps

22

   24    17.00 bps

25

   72    16.50 bps

 

1 

Starting with October, 2012.

 

Sch II-1



--------------------------------------------------------------------------------

SCHEDULE III

TARGET RATIO SCHEDULE

 

Month2    Target Advance Ratio

1

   3.27%

2

   3.18%

3

   3.10%

4

   3.03%

5

   2.95%

6

   2.88%

7

   2.81%

8

   2.74%

9

   2.67%

10

   2.60%

11

   2.54%

12

   2.47%

13

   2.41%

14

   2.35%

15

   2.29%

16

   2.23%

17

   2.18%

18

   2.12%

19

   2.07%

20

   2.02%

21

   1.97%

22

   1.92%

23

   1.87%

24

   1.82%

25

   1.78%

26

   1.75%

27

   1.75%

28

   1.75%

29

   1.75%

30

   1.75%

31

   1.75%

32

   1.75%

33

   1.75%

34

   1.75%

35

   1.75%

 

2 

Starting with October, 2012.

 

Sch III-1



--------------------------------------------------------------------------------

Month2    Target Advance Ratio

36

   1.75%

37

   1.75%

38

   1.75%

39

   1.75%

40

   1.75%

41

   1.75%

42

   1.75%

43

   1.75%

44

   1.75%

45

   1.75%

46

   1.75%

47

   1.75%

48

   1.75%

49

   1.75%

50

   1.75%

51

   1.75%

52

   1.75%

53

   1.75%

54

   1.75%

55

   1.75%

56

   1.75%

57

   1.75%

58

   1.75%

59

   1.75%

60

   1.75%

61

   1.75%

62

   1.75%

63

   1.75%

64

   1.75%

65

   1.75%

66

   1.75%

67

   1.75%

68

   1.75%

69

   1.75%

70

   1.75%

71

   1.75%

72

   1.75%

 

Sch III-2